 
 
I 
108th CONGRESS
2d Session
H. R. 4091 
IN THE HOUSE OF REPRESENTATIVES 
 
March 31, 2004 
Mr. Graves (for himself, Mr. Clay, Mr. Norwood, Mr. Davis of Illinois, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and expand the deduction for certain expenses of elementary and secondary school teachers. 
 
 
1.Deduction for certain expenses of elementary and secondary school teachers 
(a)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 (relating to certain expenses of elementary and secondary school teachers) is amended to read as follows: 
 
(D)Certain expenses of elementary and secondary school teachersIn the case of taxable years beginning before 2015, the deductions allowed by section 162 which consist of expenses, not in excess of the applicable amount, paid or incurred by an eligible educator in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom.. 
(b)DefinitionsSubsection (d) of section 62 of such Code (relating to definition; special rules) is amended to read as follows: 
 
(d)DefinitionsFor purposes of subsection (a)(2)(D) and this subsection— 
(1)Applicable amountThe term applicable amount means— 
(A)$500 in the case of a full-time educator, and 
(B)$250 in any other case. 
(2)Eligible educatorThe term eligible educator means, with respect to any taxable year, an individual who is a kindergarten through grade 12 teacher, instructor, counselor, principal, or aide in a school for at least 450 hours during a school year which ends during such taxable year. 
(3)Full-time educatorThe term full-time educator means, with respect to any taxable year, an individual who for such taxable year satisfies the requirements of paragraph (2) applied by substituting 900 hours for 450 hours therein. 
(4)SchoolThe term school means any school which provides elementary education or secondary education (kindergarten through grade 12), as determined under State law.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2003. 
 
